


Exhibit 10(e)

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

 

 

 

 

As Amended and Restated Effective January 1, 2008

 

 

--------------------------------------------------------------------------------


 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

Deferred Compensation Plan for Directors

 

                The purpose of the Deferred Compensation Plan for Directors (the
“Plan”) is to provide a procedure whereby a member of the Board of Directors of
The Empire District Electric Company (the “Company”) may defer the payment of
all or a specified part of the future compensation payable to the Director for
services as a Director (including compensation payable to a Director for
services as a member of a committee of the Board).

 

1.                     Each Director who is not an employee of the Company shall
have the option, exercisable on or before December 31 of any year by written
notice to the Company, to defer payment of all or a designated portion of the
compensation payable to the Director for service as a Director commencing at the
beginning of the next calendar year (inclusive of fees paid for attendance at
meetings of the Board and committees thereof).  Any person elected to fill a
vacancy on the Board and who is not a Director on the preceding December 31, may
elect, on or before the date of the Director’s election as a Director, to defer
all or a designated portion of the compensation payable to the Director for
services as a Director performed during the balance of the calendar year in
which the Director was elected to the Board and thereafter.  Each Director shall
have the option exercisable on or before October 1, 1986 by notice to the
Company to defer payment of all or a designated portion of the compensation
payable to the Director for services as a Director performed during the balance
of calendar year 1986 and thereafter (inclusive of fees paid for attendance at
meetings of the Board and committees thereof).  Deferrals hereunder will
continue until the Director notifies the Company, prior to the commencement of
any calendar year, that the Director wishes the Director’s compensation for such
calendar year and all succeeding periods to be paid on a current basis, unless
and until a new

 

--------------------------------------------------------------------------------


 

election to defer future compensation is filed by the Director pursuant to the
first sentence of this Paragraph 1.  The election to defer payment with respect
to calendar years commencing prior to a Director’s delivery to the Company of
the Director’s notice of discontinuance of deferment shall be irrevocable.

 

2.                     For the purposes of this Plan:

 

a.                     The calendar year in which a Director ceases to serve as
such will be referred to as the “Retirement Year.”

 

b.                     The compensation deferred for any Director plus the
equivalent of accumulated interest thereon less any portion thereof theretofore
distributed to the Director will be referred to as the Director’s “Accumulated
Account.”  If subaccounts are established in respect of the deferrals of a
Director because of the Director’s election of differing payout periods with
respect to different deferrals, there shall be an “Accumulated Account” for each
subaccount.

 

3.                     All deferred compensation shall be held in the general
funds of the Company and shall be credited to a bookkeeping account maintained
by the Company in the name of the Director on, and shall bear the equivalent of
interest from, the first day following the end of the calendar quarter in which
the compensation would have been payable were it not for its deferral under this
Plan.  Interest equivalents shall be credited on the last day of each calendar
quarter up to and including the calendar quarter preceding that in which the
last amount of deferrals under this Plan and accumulated interest equivalents
thereon is paid to the Director concerned or to the Director’s successor in
interest.  The amount of the interest equivalent credited to the Director’s Plan
account quarterly shall be determined by applying the interest equivalent rates
established hereunder to the balance in the Director’s

 

--------------------------------------------------------------------------------


 

account at the beginning of the quarter and to any amounts deferred at
subsequent times during the quarter.  The interest equivalent rates applicable
to deferrals shall be the Prime Rate quoted for corporate loans on the first
business day of such calendar quarter at Harris Trust and Savings Bank of
Chicago, Illinois, divided by 365 and multiplied by the number of days such
deferrals are held during  the quarter.  If the Harris Trust and Savings Bank
Prime Rate ceases to be available, the rate for three-month certificates of
deposit as published for the first business day of such calendar quarter in the
“Wall Street Journal” column “Money Rates”,  shall be substituted in the
determination of interest equivalent rates.

 

4.                     The amount to which a Director is entitled  under this
Plan shall be paid to the Director in any number of annual installments as
elected by the Director up to ten (the “payout election”), payable in January of
each payment year beginning with the calendar year following the Director’s
Retirement Year.  A payout election shall be made by the Director concerned at
the same time as the Director’s deferral election is made.  A Director’s payout
election shall be irrevocable with respect to deferrals (and interest
equivalents thereon) to which the election applies.  A Director may, however,
make a new payout election from time to time, but only prior to the beginning of
a calendar year and only as respects deferrals made effective for such calendar
year and subsequent calendar years.  A separate subaccount shall be established
for each amount of deferrals (and interest equivalents thereon) as to which a
different payout election is made.

 

The amount of each installment shall be determined by multiplying the
accumulated amount in the Director’s account (or subaccount) as of December 31
preceding the installment payment date (the “Accumulated Account”) by a
fraction, the numerator of which will be “1” and the denominator of which will
be the number of annual installments elected by the Director less the number of
installment

 

--------------------------------------------------------------------------------


 

payments theretofore made.  If a Director should die before full payment of all
amounts owing to the Director under the Plan, the Director’s Accumulated Account
(or Accumulated Accounts, if subaccounts have been established) shall be paid
within 60 days following the death of the Director.  Such payment shall be made
to a beneficiary or beneficiaries (which may be an entity other than a natural
person), which the Director may designate. At any time, and from time to time,
any such designation may be changed or canceled by the Director without the
consent of any beneficiary.  Any designation, change, or cancellation must be by
written notice filed with the Company and shall not be effective until received
by the Company.  If no beneficiary has been named by the Director or if all
designated beneficiaries predecease the Director, payment shall be made to the
Director’s estate.

 

5.                     The right of a Director to any deferred compensation or
interest equivalent thereon shall not be subject to assignment or other
disposition by the Director other than by will, or by the laws of descent and
distribution.

 

6.                     The Plan shall be administered by the Executive Committee
of the Board of Directors of the Company.  The decision of the Executive
Committee with respect to any questions arising under this Plan, including the
interpretation of any provision thereof and the severability of any and all of
the provisions thereof, shall be final, conclusive and binding.  The Executive
Committee shall also have power to supply omissions from the reconcile
inconsistencies in the terms of the Plan.  No member of the Executive Committee
shall pass upon question arising under the Plan which relates solely to himself
or herself.

 

--------------------------------------------------------------------------------


 

7.                     The Company reserves the right to modify this Plan from
time to time or to terminate the Plan entirely, provided, however, that no
modification or termination of this Plan shall operate to annul an election
already in effect for the current calendar year or any preceding calendar year.

 

8.                     It is intended that the Plan comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and the Plan
shall be interpreted and operated consistently with that intent. For purposes of
the Plan, a Director shall be deemed to have ceased to be a Director if and only
if the Director has experienced a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

--------------------------------------------------------------------------------
